Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335

 
Exhibit 10.90
 


 
====================================================
 


 
TEAMING AGREEMENT
 
FOR
 
BioWatch Gen-3 Autonomous Biodetection System
 
HSHQDC-12-R-00001






 




 
No. TA-2012-00335
 
=====================================================
 


 


 
BY and BETWEEN
 


 


 


 
THE BOEING COMPANY
 


 


 


 
and
 


 


 


 
POSITIVEID CORPORATION
 
BOEING PROPRIETARY
 
Page 1 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
TEAMING AGREEMENT


This Teaming Agreement ("Agreement") is entered into as of the Effective Date,
by and between The Boeing Company, a Delaware corporation, acting through
itsInformation Solutions Division and Secure Infrastructure Group  business
organization ("Boeing") and  MicroFluidic Systems (“MFS”), a California
corporation, with its principal place of business located at 1252 Quarry Lane,
Suite A, Pleasanton, CA  94566, and its parent company, PositiveID Corporation
(“PSID”), a Delaware corporation, with its principal place of business located
at 1690 South Congress Avenue, Suite 201, Delray Beach, Florida 33445
(collectively "PSID/MFS"), or “TEAMMATE".  Boeing and TEAMMATE are referred to
herein collectively as the “Parties” or individually as a “Party.”


RECITALS
 
A.
WHEREAS, the Department of Homeland Security
(“DHS” or “the Customer,”) is expected by the Parties to issue Solicitation #
HSHQDC-12-R-00001   (“Solicitation”) for the acquisition of goods and services
related to the BioWatch Gen-3 Autonomous Biodetection System, Phase II
(“Program”);



B.
WHEREAS, Teammate has developed propriety bio detector technology and the
product known as the MBAND product (“Product”), which is uniquely suitable for
fulfilling the Program Solicitation  and ensuing  Contract(s) (as defined
below).



C. 
WHEREAS, Boeing wishes to engage Teammate to provide the Product for use in
fulfilling the Solicitation and other offerings within the scope defined in
Statement of Work (Attachment 1) to complement Boeing’s capabilities in the
areas of data integration & analytics, predictive analysis & decision support,
network architecture and design, manufacturing processes, and large-scale system
deployment.



D.
WHEREAS, Boeing expects to submit a proposal in response to the Solicitation and
as contemplated in the Federal Acquisition Regulation (“FAR”) 9.601(2), the
Parties wish to form a “Contractor Team Arrangement” with the understanding
that, in the event that a subsequent contract is awarded to Boeing (“Prime
Contract”), Boeing shall be the Prime Contractor and, subject to the provisions
of this Agreement (including any conditional opportunity to compete
requirements) and the Parties’ agreement on the terms of a Subcontract, TEAMMATE
shall be a Subcontractor;



E.
WHEREAS, Boeing as the Prime Contractor and TEAMMATE have agreed to the division
of responsibilities as set forth in Attachment 1 (Statement of Work); and



F.
WHEREAS, Boeing and TEAMMATE have determined that by teaming their unique and
complementary capabilities they could provide a superior management, technical
and cost effective response to the Solicitation.



NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, other good and valuable consideration, and subject to the conditions
and covenants contained herein, the Parties agree as follows:




ARTICLE 1.                                DEFINITONS; INTERPRETATION
 
1.1
Definitions. In this Agreement, unless the context indicates otherwise, the
following terms shall have the meanings stated herein:




 
a)
“Assay” and “Reagent” means the reaction mixture, including primers, master mix,
and buffers, enabling M-BAND to detect biological agents (bacteria, viruses and
biological toxins) including without limitation, all confidential, proprietary,
and other Intellectual Property Rights, trade secrets, and Information necessary
to operate, validate, utilize, or produce the Assay and/or Reagent for purposes
of this Agreement and any other Agreement between the Parties.



BOEING PROPRIETARY
 
Page 2 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
 
b)
“Background Intellectual Property” means all Intellectual Property (including
Proprietary Information and the Intellectual Property rights therein) owned by
or licensed to a Party, including its subcontractors hereunder, created prior to
or outside of this Agreement, that is introduced to or disclosed by the Party in
connection with and for the purposes of this Agreement and/or needed to practice
the Foreground Intellectual Property.

 
 
c)
“Effective Date” has the meaning set forth in Article 30 (Effective Date).

 
 
d)
Foreground Intellectual Property” means the Intellectual Property developed by
the Parties, either solely or jointly, in the course of undertaking or
performing, or otherwise arising from, work performed under this Agreement or a
Subcontract implemented under this Agreement.

 
 
e)
“Intellectual Property” means all Proprietary Information, know-how, Inventions;
all technical data including, but not limited to source code, drawings, designs,
specifications, know how, process information, developments, discoveries,
inventions, formulae, techniques, technical reports and all other documented
information and the like; and all computer software and related documentation
including that which can be obtained from examination or reverse engineering of
any such item.  “Intellectual Property” also includes all common law and
statutory rights to the foregoing throughout the world, including but not
limited to, patents, copyrights, trade secrets, mask work registrations, and the
like.

 

 
f)
“Invention” means any invention or discovery, or improvement thereof, that is or
may be patentable or otherwise protectable under title 35 of the U.S. Code.

 
 
g)
“Person” includes any individual, corporation, company, corporate or
incorporated body of persons, firms, business, institution, any state or agency
thereof or other legal entity.

 
 
h)
“Prime Contract” has the meaning set forth in Recital D.

 

 
i)
"Product" has the meaning set forth in Recital B and the term “Licensed
Product(s)” defined in the License Agreement.

 

 
j)
“Program” has the meaning set forth in Recital A.

 
 
k)
“Proprietary Information” means all information related to the purposes of this
Agreement and/or any Subcontract that is identified by the disclosing Party as
proprietary or confidential, or is disclosed under circumstances reasonably
indicating that such information is proprietary or confidential to the
disclosing Party, including, but not limited to, technical information in the
form of designs, concepts, requirements, specifications, software, interfaces,
components, processes, or the like, and business, management and financial
information.

 

 
l)
“Subcontract” has the meaning set forth in Articles 3Article 6 (Subcontract).

 
 
m)
“Technical Representative” has the meaning set forth in Article 9 (Technical
Representatives).

 
 
n)
“Third Party” or “third-party” or “non-party” means any person or entity other
than Boeing and TEAMMATE.

 
1.2
Interpretation.  Unless the context indicates otherwise: (a) references to an
“Article,” “Section”, or “Paragraph”, shall be references to an Article,
Section, or Paragraph of this Agreement; (b) references to “days” mean calendar
days; (c) words incorporating the singular shall include the plural and vice
versa; and (d) references to “writing” or “written” includes a reference to any
communication effected by mail, e-mail, facsimile transmission, instant message,
text message, or such other means of electronic communication.



ARTICLE 2.   WORKING TOGETHER & EXCLUSIVE REQUIREMENT
 
2.1
Working Together.  The Parties agree to cooperate and work together to: a)
submit a proposal in response to the Solicitation; b) assure an appropriate
joint proposal effort and interaction between the work of Boeing and TEAMMATE
(including, but not limited to work regarding the necessary areas of
negotiations, required marketing, live test demonstrations, and presentations to
the Customer); and c) to secure and receive the award of the Prime Contract to
Boeing under the Program.  Boeing shall act as Prime Contractor and, subject to
the provisions of this Agreement (including any competition or conditional
opportunity to compete requirements) and the Parties’ mutual agreement on the
terms of a Subcontract, TEAMMATE shall act as a first-tier Subcontractor to
Boeing under the Program in accordance with Article 6 (Subcontract).  The
Parties agree that their failure to agree on the terms of the Subcontract shall
not constitute a breach of contract, but shall be grounds for termination of the
Agreement in accordance with Article 11 (Term and Termination).



BOEING PROPRIETARY
 
Page 3 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
2.2
Exclusive Requirement.  It is expected that the Parties will need to exchange
proprietary business and technical information in accordance with the provisions
of this Agreement in order to more effectively compete as part of the Boeing
team for the Program.  In consideration thereof, for the Term of this Agreement,
TEAMMATE (including its affiliates) will not: a) actively participate in other
team efforts that are competitive to this Agreement, b) compete independently
for work covered by the Program, or c) have any discussions or negotiations with
any other Party regarding the Product or the Solicition, including without
limitation the Product’s  purchase, use, or license, whether directly, or via
the merger, acquisition, change of control, consolidation, dissolution,
operation of law, transfer, or any other manner, whether voluntary or
involuntary, of MFS or PSID.





2.3
TEAMMATE shall not, during the Term of this Agreement, undertake any action or
communicate any information to any Third Party that may adversely affect
Boeing’s work, or hinder the competitiveness of the Boeing team effort.









ARTICLE 3.                  RESPONSIBILITIES OF THE PARTIES
 
3.1
The Parties’ respective responsibilities in connection with the work under this
Agreement shall be as set forth in the Statement of Work appended as Attachment
1 (“Statement of Work”).



3.2
As Subcontractor, TEAMMATE will:

 
 
3.2.1
Provide Boeing the exclusive right to use and sell the Product for the
Solicitation, Biowatch Gen 3 Contract, and any successor Contract under the
terms of the License Agreement that shall, among other things, set forth the
mutually agreeable comprehensive Market Territory, and establish a manufacturing
partner to produce the Product;







 
3.2.2
Place into escrow all Intellectual Property, documents, and definitions relating
to Products, including without limitation Assays/Reagents requisite for the
operation of the M-BAND Product and Services, including without limitation
Confidential and Proprietary Information, Source Code, Patents and Trade
Secrets, and to update the escrow account quarterly. The escrow will be placed,
at TEAMMATE’s expense, with an independent third party escrow company selected
by the TEAMMATE and reasonably acceptable to Boeing. The Escrow Agreement must
be in full force and effect and TEAMMATE may inspect the escrowed materials for
compliance with this clause.  The escrowed materials will be available for use
and disposition by Boeing for the purposes of this agreement.



BOEING PROPRIETARY
 
Page 4 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
 
3.2.3
TEAMATE will be the exclusive supplier to Boeing of Assays and Reagents under
the Agreement.  The Parties will work towards reaching a Subcontract Agreement
whereby they mutually agree to pricing and terms regarding such supply.  To the
extent that TEAMMATE  meets all applicable supply requirements, provides a
reasonable pricing structure, and  barring "Acts of God" or other unforseen
natural disasters, governmental or military or national-security related
incidents or bankruptcy or insolvency on the part of TEAMMATE, so long as
TEAMMATE otherwise meets its performance obligations under this Agreement,
any  Subcontract Agreement or other Agreement between the Parties, TEAMMATE
shall serve as Boeing's exclusive supplier of Assays and Reagents.  TEAMMATE
shall prepare and submit to Boeing, on a schedule agreed to by the Parties
updated Assay/Reagent price proposals with TEAMMATE for the Solicitation,
Program, Contract, Subcontract, or other Purposes of this Agreement and
responsive to the portion of the Solicitation set forth on Attachment 1
(Statement of Work) for which TEAMMATE is responsible and which do not exceed
$8,300 per system per month with an annual adjustment of 3%. Submissions will
include pricing from competitive quotes based on the quantities and schedules
delineated in the any Solicitation or Program or Contract Request for Proposal.
In the event that TEAMMATE fails to meet any delivery, price, quantity, or
schedule requirements relating to this Agreement, or the Parties fail to
mutually agree to pricing and terms regarding Assay and Reagent supply as per
this paragraph and Agreement, the Solicitation, or Program, Boeing shall receive
a sole and exclusive License Grant to all TEAMMATE’s rights in the Assays and
Reagents as a “Licensed Product” per the terms of the License Agreement between
the parties, and shall otherwise be free to exercise its rights under the
modified License Agreement and this Agreement to use, market, sell, promote,
refer, distribute, manufacture, and irrevocably sublicense the escrowed
Assay/Reagent, and any Intellectual Property therein, for its own purposes
consistent with this Agreement.





 
3.2.4
Prepare and submit to Boeing, on a schedule agreed to by the Parties, technical,
management and price proposals which are, in Boeing’s reasonable opinion,
competitive and responsive to the portion of the Solicitation set forth on
Attachment 1 (Statement of Work) for which TEAMMATE is responsible;



 
3.2.5
Provide pricing information to Boeing, in sufficient time prior to the expected
date of Boeing’s proposal to its Customer and in sufficient detail to: (i) be
responsive to the sections of the Solicitation that apply to the TEAMMATE’s
portion of the Statement of Work, (ii) permit the negotiation of a Prime
Contract with the Customer, and (iii) permit the negotiation and definitization
of a subcontract (“Subcontract”) between the Parties in accordance with Article
6 (Subcontract).  If and to the extent that Boeing uses or relies on Seller’s
proposed pricing in Boeing’s prime contract proposal, Seller shall be bound by
and shall honor (and/or accept) such prices when negotiating for a
subcontract(s) under Article 6;



 
3.2.6
Provide current, accurate and complete certified cost and pricing data, with
sufficient support information, to Boeing be included as part of Boeing’s
proposal submittal in all instances where Boeing is required by the Solicitation
or Prime Contract, or is otherwise requested or required by the Customer to
submit such data.  Upon request of Boeing, at the conclusion of negotiations,
TEAMMATE will provide a Certificate of Current Cost and Pricing Data, executed
by an authorized official of TEAMMATE certifying that the cost and pricing data
contained in such proposal was accurate, complete and current as of the date of
the TEAMMATE’s price agreement with Boeing;



 
3.2.7
Provide to Boeing all appropriate forms and certifications required under the
Solicitation;



 
3.2.8
Provide qualified personnel who will cooperate in drafting the proposal;



 
3.2.9
Ensure the availability of technical and management personnel to assist Boeing,
if requested, in any discussions or negotiations with the Customer directed
toward obtaining the award of the Program; and



 
3.2.10
Provide non-Proprietary Information, upon request, on their relevant technical
capabilities (excluding pricing), quality control and quality assurance systems,
ISO compliance, accounting, estimating and billing systems adequacy, past
performance, purchasing system approval, and other information relevant to
determining if TEAMMATE is responsive, responsible, technically acceptable, and
the best value subcontractor, suitable for inclusion in the Boeing proposal.



BOEING PROPRIETARY
 
Page 5 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
 
3.2.11
Support the additional activities and perform the supplemental tasks
commensurate with those undertaken by Boeing that reasonably may be necessary
for the preparation and submittal of Boeing’s proposal, risk reduction, or
securing Boeing’s receipt of the Prime Contract.



3.3
As Prime Contractor, Boeing will, unless precluded by any restrictions on
classified materials:

 
 
3.3.1
Furnish TEAMMATE all solicitations, amendments and modifications that are issued
in connection with the Program and relate to the TEAMMATE’s portion of the
Statement of Work;



 
3.3.2
Inform TEAMMATE of significant events, dealings, and milestones that relate to
the TEAMMATE’s portion of the Statement of Work;



 
3.3.3
Prepare and submit to the Customer proposals, bids or other submissions in
response to the Solicitation;



 
3.3.4
Identify TEAMMATE as a company allowed to compete for that portion of the work
set forth in Attachment 1 (Statement of Work);



 
3.3.5
Maintain on behalf of the team, exclusive responsibility for all contacts and
communications with the Customer relating to the Program.  In the event it
becomes desirable for TEAMMATE to contact the Customer concerning the Program,
TEAMMATE will discuss and coordinate its plans to contact the Customer with
Boeing prior to making such contact; and



 
3.3.6
Have responsibility for the preparation of the proposal and will have the sole
discretion to determine the adequacy of the proposal and will submit its
proposal to the Customer as the Prime Contractor.  Boeing, through coordination
with TEAMMATE, will use reasonable efforts to ensure that TEAMMATE’s data is
adequately portrayed in all documents submitted to the Customer and Boeing will
not reduce the prices proposed by TEAMMATE for its work without the prior
written approval of TEAMMATE.





ARTICLE 4.                   NO RIGHT TO AUDIT
 
Nothing in this Agreement will be construed as giving TEAMMATE  the right to
audit the books and records of Boeing.  Boeing shall have the right to audit
TEAMMATE books and records  as required by the terms of any Boeing Request for
Proposal, resultant Subcontract, or other agreement between Boeing and TEAMMATE.




ARTICLE 5.                   NO SHARING OF PROFITS OR LOSSES
 
Subject to Article 18 (Limitation of Liability), nothing in this Agreement shall
be construed as providing for the sharing of profits or losses arising out of
the efforts of either or both Parties.




ARTICLE 6.                   SUBCONTRACT
 
6.1
The Parties agree that any Subcontract(s) that might be awarded by Boeing to
TEAMMATE will be subject to all applicable laws and regulations and will include
those provisions: (i) set forth in the Prime Contract that are required by the
customer, government or the FAR (or its supplements) to be flowed-down to the
first-tier subcontractor; and/or (ii) that are required for Boeing to satisfy
its obligations under the Prime Contract and related subcontracts.



6.2
Upon execution of this Agreement, the Parties shall promptly enter into
negotiations relative to the terms and conditions that will be reflected in the
individual Subcontract(s), as may be awarded to TEAMMATE by Buyer on the basis
of: 1) the requirements contained in any Multiple Award Indefinite Delivery
Indefinite Quantity (IDIQ) Task Order Releases awarded to Boeing under the Prime
Contract, and 2) Boeing’s determination that TEAMMATE has the required
capabilities and/or availability of qualified resources.  The contract type of
any such individual Subcontract will be determined by Boeing on the basis of the
work content and contract type of the Prime Contract IDIQ Task Order Release to
Boeing.  Such Subcontract(s) shall include the applicable version of Boeing’s
General Terms and Conditions (GP-2 or GP-3), H900 Additional General Terms and
Conditions, as well as other applicable Boeing Special or General Terms and
Conditions, all as further discussed under Paragraph 6.3 below.

 
BOEING PROPRIETARY
 
Page 6 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335


6.3
Boeing’s standard terms and conditions for subcontracts are available for review
at: http://www.boeing.com/companyoffices/doingbiz/terms_conditions/index.html
.  TEAMMATE’s attention is specifically directed to Boeing’s Terms and
Conditions, including the following:

 
i.
GP-2 General Terms and Conditions for Fixed Price Services Contract, Revised
04/15/2012 and GP-3 General Terms and Conditions for Labor Hour/Time & Material,
Revised, Revised 04/12/2012 (attached hereto as Exhibit A)

 
ii.
H900 Additional General Terms and Conditions, Revised 07/24/2012 (attached
hereto as Exhibit B)

 
iii.
Other specific Boeing Special Provisions or Boeing Defense, Space & Security
(BDS) Common Terms and Conditions(attached hereto as Exhibit C).

 
iv.
The teammate will be notified if any of the applicable clauses are revised
between now and the date of any resulting Subcontract(s).







ARTICLE 7.                  DISCLOSURE AND PROTECTION OF PROPRIETARY INFORMATION
 
7.1
The Parties anticipate that they will provide each other with information
reasonably required to support the performance by the other Party of their
obligations hereunder.  Each Party agrees to use the Proprietary Information of
the other Party in accordance with the terms of this Agreement solely for the
purposes of this Agreement and/or any resultant Subcontract or Prime
Contract.  Any transfer of Proprietary Information between the Parties shall not
be construed as a grant of any right or license to the receiving Party with
respect to the information delivered or otherwise made available to the
disclosing Party, except as expressly set forth herein or in the License
Agreement, as mutually agreed to and executed by the Parties.  The restrictions
on disclosure or use of Proprietary Information by TEAMMATE shall apply to all
materials derived by TEAMMATE or others from Boeing's Proprietary
Information.  Boeing shall not be required to disclose any particular item of
its Proprietary Information or to make available any software or data other than
as explicitly called out in this Agreement.



7.2
The Parties have been exchanging Proprietary Information under the terms of
Proprietary Information Agreement (“PIA”) 2011-7677 dated 9/27/2011 and may
continue to exchange Proprietary Information under the PIA during the Term of
this Agreement for matters unrelated to the Program or this Agreement.  For all
information provided by the Parties to support the performance of this
Agreement, the Proprietary Information provisions of this Agreement shall govern
such confidential, proprietary, and trade secret information and materials.



7.3
Each Party agrees that any Proprietary Information delivered or communicated to
one another in connection with this Agreement shall be kept confidential by the
receiving Party and shall not be disclosed to any third party, unless a specific
written release is obtained from the disclosing Party.  Each Party agrees: (i)
to make the other Party’s Proprietary Information available only to those
employees who require access to it in the performance of this Agreement, a
resultant Subcontract, or a Prime Contract; and (ii) to require such employees
to protect such confidentiality under written agreement terms at least as
restrictive as this Agreement.



7.4
If a receiving Party uses contract labor, consultants, or subcontractors in the
performance of this Agreement or a resultant Subcontract, and the receiving
Party desires to disclose the other Party’s Proprietary Information to such
personnel or subcontractors who have a need to know such Proprietary Information
to accomplish the purposes of this Agreement, release and disclosure are
permitted to such contract labor, consultants, or subcontractors who have a need
to know such Proprietary Information for the limited purpose of performing under
this Agreement or a Subcontract, provided that such contract labor, consultants,
and/or subcontractors have entered into separate non-disclosure agreements
directly with the receiving Party with terms at least as restrictive as those
governing the use of Proprietary Information in this Agreement, and disclosures
are made in accordance with the terms of such agreements.  The receiving Party
shall be responsible, and liable to the disclosing Party, for any failure of the
receiving Party’s employees, contract labor, consultants, or subcontractors
receiving Proprietary Information under this Agreement to comply with the terms
of this Agreement.

 
BOEING PROPRIETARY
 
Page 7 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
7.5
Each Party agrees that the obligations of confidentiality contained herein shall
not attach to information that the receiving Party demonstrates:

 
i.
Is publicly available prior to the date of this Agreement or becomes publicly
available thereafter through no wrongful act of the receiving Party;

 
ii.
Was known to the receiving Party prior to the date of the disclosure or becomes
known to the receiving Party on a non-confidential basis thereafter from a Third
Party having a bona fide right to disclose the information;

 
iii.
Is disclosed by the receiving Party with the prior written approval of the
disclosing Party;

 
iv.
Is independently developed by the receiving Party without use of or reference to
the disclosing Party’s Proprietary Information; and

 
v.
The receiving Party is obligated to produce pursuant to an order of a court of
competent jurisdiction, but only with respect to production to said court,
provided that the receiving Party promptly notifies the disclosing Party and
cooperates reasonably with efforts to contest or limit the scope of such order.



7.6
The U.S. Government sometimes requires legends or markings on information, such
as classification markings or legends concerning export control under
ITAR.  This Agreement does not change those requirements.  But this Agreement
does take precedence over specific legends or statements that the disclosing
Party marks on Proprietary Information that conflict with this Article 7.



7.7
A receiving Party will, upon written request or termination of this Agreement
(in the event that the Parties do not enter into a resultant Subcontract), use
reasonable efforts to destroy all received Proprietary Information, including
copies, then in its possession or control.  Alternatively, a receiving Party may
use reasonable efforts to return all such Proprietary Information and copies to
the disclosing Party.  A receiving Party may retain one archival copy of
received Proprietary Information.



7.8
Notwithstanding the survival of the terms of this Article 7 after expiration or
early termination of this Agreement, in the event that the Parties enter into a
resultant Subcontract, any Proprietary Information disclosed between the Parties
under this Agreement shall be governed, maintained and protected in accordance
with this Agreement and any Proprietary Information disclosed between the
Parties under a resultant Subcontract shall be governed, maintained, and
protected solely in accordance with the terms and conditions of that
Subcontract.





ARTICLE 8.                  INTELLECTUAL PROPERTY RIGHTS
 
8.1
Each Party represents and warrants that it is the owner or licensee of its
pre-existing intellectual property that shall be exchanged pursuant to this
Agreement.



8.2
All Background Intellectual Property disclosed by one Party to the other Party
in the course of this Agreement shall remain the property of the disclosing
Party or such Party’s licensors.  Each Party hereby grants to the other, for the
duration of the Agreement only, a limited, non-exclusive, royalty-free license
to use, reproduce, modify, and prepare derivative works based upon that Party’s
disclosed Background Intellectual Property solely for the purposes of the
Agreement and for the benefit of the disclosing Party and the furtherance of the
relationship between Boeing and TEAMMATE.  Any additional rights needed to
Background Intellectual Property for a resultant Subcontract, which are not
provided for herein, shall be addressed in the terms of the License Agreement,
as mutually agreed by the Parties, and in the applicable resultant
Subcontract.  Except for licenses defined in Article 8 herein, the License
Agreement, and any other license set forth herein or in a resultant Subcontract,
each Party agrees that it will not use the other Party’s Background Intellectual
Property for any purpose other than for the benefit of the disclosing Party and
the furtherance of the relationship between Boeing and TEAMMATE as expressly
permitted herein or in the applicable resultant Subcontract.



BOEING PROPRIETARY
 
Page 8 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
8.3
No Party will have any obligation to provide Background Intellectual Property
except as expressly identified in the SOW, or as documented and provided by one
Party to the other at any time during the term of a resultant
Subcontract.  Except for licenses defined in Article 8 herein, the License
Agreement, and any other license set forth herein or in a Subcontract, any other
use of a Party’s Background Intellectual Property by the other Party for any
other purpose, including commercial use, shall be subject to separate
negotiation.



8.4
Inventions.  If during the performance of this Agreement and/or a resultant
Subcontract inventions result, the following shall apply:




 
8.4.1
INDEPENDENT INVENTIONS:  As between Boeing and TEAMMATE, each Invention
conceived or first actually reduced to practice in the performance of this
Agreement and/or a resultant Subcontract by one or more employees of one Party
(including other non-parties) and no employees of the other Party, shall be the
property of the Party whose employee or employees made the Invention
(“Independent Invention”).  Notwithstanding the foregoing, inventions that would
be deemed Independent Inventions under the foregoing but that are modifications
or derivative works of the Background Intellectual Property of the non-inventing
Party shall not be deemed Independent Inventions and the inventors of such
inventions hereby assign all right, title, and interest in such inventions to
the Party who owns the Background Intellectual Property upon which such
invention is a modification or derivative work thereof.




 
8.4.2
JOINT INVENTIONS:  Any Inventions conceived or first actually reduced to
practice in the performance of this Agreement and/or resultant Subcontract
jointly by employees of both Parties shall be jointly owned by both Parties in
equal, undivided shares (“Joint Invention”). Patent applications covering such
Joint Inventions shall be filed by attorneys mutually acceptable to both Parties
and the cost shall be equally shared.  If one of the Parties does not desire to
file a patent application covering a Joint Invention in any particular country
or to equally share in the expenses, the other Party shall have the right, at
its own expense, to file such application and shall have control over the
prosecution of such application and maintenance of any patent that may be
issued, including the sole right to abandon such application or patent at any
time.  Any patent issuing from such application filed by one Party without equal
expense sharing by the other Party will be solely owned by the Party who paid
for the application and maintenance of such patent, and the non-contributing
party hereby assigns all right, title, and interest in such application to the
Party electing to pursue and fund such patent.

 

 
8.4.3
INVENTION DISCLOSURES AND REPORTS.  For any of TEAMMATE’s Independent
Inventions, TEAMMATE shall furnish to Boeing a written disclosure of each such
invention within three (3) months after conception or first actual reduction to
practice, whichever occurs first under this Agreement.  This disclosure shall be
sufficiently complete in technical detail to convey a clear understanding of the
nature, purpose, operation, and to the extent known, the physical, chemical or
electrical characteristics of the invention to one skilled in the art to which
the invention pertains together with a written statement making an election as
to whether a United States patent application claiming the invention will be
filed by or on behalf of TEAMMATE. If to the best of TEAMMATE’s knowledge and
beliefs, no Independent Invention has been conceived and/or first actually
reduced to practice under this Agreement, TEAMMATE shall so certify to Boeing
quarterly.



 
8.4.4
DOMESTIC FILING.  Subject to any TEAMMATE obligations and responsibilities under
the DFARS Patent Rights clause flowed down within a resultant Subcontract, in
connection with each of TEAMMATE’s Independent Inventions referred to in
Paragraph 8.3.4 above:

 
8.4.4.1
If TEAMMATE has elected to file a United States patent application claiming such
invention, TEAMMATE shall within six (6) months after the election file or cause
to be filed such application in due form, shall notify Boeing of such filing,
and deliver to Boeing, within two (2) months after such filing or within two (2)
months of the first written disclosure of such invention if a patent application
previously has been filed, a duly executed license, in triplicate, fully
confirmatory of all rights to which Boeing is entitled under this clause; if
TEAMMATE does not file or cause to be filed such application, TEAMMATE shall so
notify Boeing within the six (6) month period.

 
BOEING PROPRIETARY
 
Page 9 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 

 
8.4.4.2
If TEAMMATE has elected not to file or cause to be filed a United States patent
application claiming such invention, or has made the contrary election but not
filed or caused to be filed such application within six (6) months after the
election, TEAMMATE shall:

 
i.
Inform Boeing in writing, as soon as practicable, of the date and identity of
any public use, sale, or publication of such invention made by or known to
TEAMMATE or of any contemplated publication by TEAMMATE; and

 
ii.
Upon request, convey to Boeing TEAMMATE’s entire right, title and interest in
such invention by delivering to Boeing such duly executed instruments (prepared
by Boeing) of assignment and application, and such other papers as are deemed
necessary to vest in Boeing the entire right, title and interest aforesaid, and
the right to apply for and prosecute a patent application covering such
invention throughout the world, subject to the reservation of a non-exclusive
and royalty-free license to TEAMMATE.

 
8.4.4.3
TEAMMATE shall furnish promptly to Boeing upon request an irrevocable power of
attorney to inspect and make copies of each United States application filed by
or on behalf of TEAMMATE covering any such invention.

 
8.4.4.4
In the event TEAMMATE, or those other than Boeing deriving rights from TEAMMATE,
elects not to continue prosecution of any such United States patent application
filed by or on behalf of TEAMMATE, TEAMMATE shall so notify Boeing not less than
thirty (30) days before the expiration of the response period, and upon written
request, deliver to Boeing such duly executed instruments (prepared by Boeing)
as are deemed necessary to vest in Boeing the entire right, title, and interest
in such invention and the application, subject to the reservation as specified
in Paragraph 8.3.5.2(ii) of this clause.




 
8.4.5
FOREIGN FILING.  In connection with each of TEAMMATE’s Independent Inventions
referred to in Paragraph 8.3.4 above, Boeing may elect to file an application
for a patent in any foreign country not intended to be filed in by TEAMMATE in
which case Boeing will retain title and will grant TEAMMATE an irrevocable,
non-exclusive and royalty-free license to practice and have practiced the
invention in such country.




 
8.4.6
BOEING’S RIGHT TO ASSIGN.  Boeing shall have the right to assign any or all of
the rights and licenses, and whenever the word “Boeing” is used in this Article
it shall be deemed to include Boeing and its successor and assigns.




 
8.4.7
EMPLOYEE AGREEMENTS.  TEAMMATE agrees to obtain the necessary agreements with
personnel assigned to this Agreement to enable the grant and/or performance of
all rights and obligations to which Boeing is entitled under this and the other
Attachments to the Agreement.




 
8.4.8
BOEING FUNDING.  It is also agreed that should Boeing use its private funds to
fund such a resultant Subcontract with TEAMMATE, Boeing’s standard I010
Intellectual Property Rights clause shall govern the Subcontract.  Such clause
is available for review at:
http://www.boeingsuppliers.com/idscommon/clauses/clause_i.htm.  Where the I010
Intellectual Property Rights clause and Article 8 et al. herein conflict, the
I010 Intellectual Property Rights clause shall take precedent to the extent it
expands the rights of Boeing.





ARTICLE 9.                  TECHNICAL REPRESENTATIVES
 
9.1
For the Term of this Agreement, each Party will appoint one employee to act as
its technical representative with respect to coordinating the identification
and/or discussions of the Program or Solicitation under this Agreement
(“Technical Representative”).



9.2
The Technical Representative for each Party is as follows:

 
i.
The Technical Representative for Boeing:

Name: Tom Austin
 
BOEING PROPRIETARY
 
Page 10 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
Tel: 714-896-3647
Email: Tom.Austin@boeing.com


 
ii.
The Technical Representative for TEAMMATE:

Name: Lyle Probst
Tel: 925-474-2189
Email: lprobst@microfluidic systems.com


9.3
A Party may change or otherwise replace its Technical Representative by written
notice to the other Party in accordance with Article 15 (Notices) and shall
provide the name and contact information for its replacement Technical
Representative.



9.4
Each Technical Representative shall be responsible to its respective Party for:

 
i.
Managing, overseeing, or coordinating that Party’s relationship with the other
Party;

 
ii.
Identifying and seeking to resolve any issues that may arise between the
Parties, including referring each identified issue to the appropriate focal
within its respective organization for resolution, in accordance with Article 25
(Dispute Resolution);

 
iii.
Seeking resolution of issues arising out of this Agreement; and

 
iv.
Raising any actual or potential conflicts of interest identified by the
Technical Representative(s) as a standard agenda item at review meetings between
the Parties and discussing the terms of any precautions necessary to mitigate or
avoid any conflict so identified.



9.5
The Technical Representatives are not empowered to address the contractual
relationship between the Parties.  Only the authorized procurement agents
identified in Article 15 (Notices) can make contractual commitments on behalf of
either Party, or provide or receive any written notices required by this
Agreement.





ARTICLE 10.                PUBLICITY
 
10.1
Without Boeing’s prior written approval (which includes the approval of both the
content and timing of such release), TEAMMATE shall not release any publicity,
advertisement, news release or denial or confirmation of same regarding this
Agreement or in connection with the subject matter of this Agreement.



10.2
Except for the Prime Contract proposals by Boeing, no name, trade name, domain
name, service mark, logo, and/or trademark of a Party (nor the name of any of
the other Party’s personnel, customers, or agents) may be used by the other
Party for any purpose without the prior written approval of such Party.



10.3
Notwithstanding the foregoing, a copy of this Agreement and the content of this
Agreement may be provided by Boeing, at Boeing’s sole discretion, to the
Customer and/or the appropriate U.S. Government representatives.





ARTICLE 11.                TERM AND TERMINATION
 
11.1
Term.  Subject to the provisions allowing for earlier termination, this
Agreement shall automatically expire, without further notice, one (1) year from
the Effective Date (the “Term”).  Neither Party has any obligation of any kind
to renew or extend this Agreement, except that this Agreement shall be extended
by mutual written agreement for a reasonable period of time: (a) for completion
of pre-contract procurement activities by the Customer, including review and
approval of the Prime Contract award if such have been initiated but not
completed by the termination date of this Agreement; or (b) to secure the
Customer’s Contracting Officer consent for the placement of TEAMMATE’s
Subcontract, to the extent such approval is required by the Prime Contract.  Any
renewal or extension of this Agreement must be in writing and signed by both
Parties in accordance with Article 28 (Amendments) to be effective.  No course
of performance or prior dealings or usage of trade will be effective to renew or
extend this Agreement.  Any other transaction between the Parties related to the
Program, Solicitation or the resultant Subcontract that occurs after the
termination or expiration of this Agreement shall not be construed as a waiver
of this provision or a renewal or extension of this Agreement; instead, such
transaction shall be deemed to be a separate transaction terminable at will by
either Party, with or without cause or in accordance with the terms of that
separate transaction.

 
BOEING PROPRIETARY
 
Page 11 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335


11.2
Termination.  By written notice, this Agreement may be terminated upon the
earliest of the following occurrences:

 
 
11.2.1
Boeing’s receipt of written notice from the Customer that the Program, or  all
RFPs and/or Prime Contracts envisioned by the Program has/have been canceled or
terminated;



 
11.2.2
Boeing’s receipt of written notice from the Customer that the Program or all
RFPs and/or Prime Contracts envisioned by the Program has/have been awarded to a
party other than Boeing;



 
11.2.3
Boeing’s receipt of written notice from the Customer that Boeing has been
eliminated from consideration as a prime contractor;



 
11.2.4
Boeing’s determination, in its sole discretion, to remove itself from
consideration as a prime contractor;



 
11.2.5
Award of the Prime Contract  or all RFPs and Prime Contracts envisioned by the
Program to Boeing, and execution by both Parties of a definitized Subcontract
with TEAMMATE, in which case the terms of the Subcontract shall govern the
relationship between the Parties and shall supersede the terms of this
Agreement;



 
11.2.6
Boeing’s receipt of notice from the Customer that the Customer has: (i)
disapproved TEAMMATE as a Subcontractor to Boeing on the Program or related
efforts; (ii) disapproved TEAMMATE’s performance, cost, or technical proposal;
(iii) disapproved part or all of the Attachment 1 (Statement of Work) as a “Buy”
in the proposal or Prime Contract “Make or Buy Plan;” (iv) eliminated part or
all of the Attachment 1 (Statement of Work) from the RFP; (v) not awarded part
or all of the Attachment 1 (Statement of Work) as part of the Prime Contact;
(vi) terminated part or all of the Attachment 1 (Statement of Work);  or (vii)
otherwise provided clear direction that the TEAMMATE is not to be used for the
Attachment 1 (Statement of Work); and in all cases, Boeing has determined in
good faith that the terms of the contemplated subcontract between Boeing and
TEAMMATE cannot be reasonably altered or changed to effect approval by the
Customer;



 
11.2.7
A reasonable determination by Boeing that TEAMMATE’s performance creates
unacceptable risk in the areas of cost, quality or schedule, or that TEAMMATE is
unprepared to adequately execute its portion of the Prime Contract
responsibilities set forth in the Attachment 1 (Statement of Work), which is
either incapable of rectification or is not rectified within ten (10) days from
Boeing’s written notice thereof to TEAMMATE;

 
 
11.2.8
If TEAMMATE is suspended, debarred or listed in the Excluded Parties List System
(EPLS); or loses a required Facility Clearance;



 
11.2.9
Subject to Article 21 (Force Majeure), if TEAMMATE: (i) is unable or fails to
perform; (ii) fails to make progress (so as to endanger performance of this
Agreement); or (iii) is in breach of any material term or commits any other
material breach of this Agreement; and in either of these three circumstances,
within ten (10) days after receipt of Boeing’s written cure notice specifying
the failure, does not adequately cure the failure or the breach to Boeing’s
reasonable satisfaction;




 
11.2.10
In the event of TEAMMATE’s bankruptcy, suspension of business, insolvency,
appointment of a receiver for TEAMMATE's property or business, or any
assignment, reorganization or arrangement by TEAMMATE for the benefit of its
creditors.




 
11.2.11
The failure of the Parties to agree, after good faith attempts to work together,
regarding the price, technical approaches, business strategy or other material
aspects of TEAMMATE's proposal(s) and Boeing reasonably concludes that
TEAMMATE's submitted proposal: (i) would make the Boeing proposal
non-competitive or non-responsive or (ii) threatens to jeopardize Boeing’s
ability to succeed in the Prime Contract competition;



BOEING PROPRIETARY
 
Page 12 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 

 
11.2.12
The inability of the Parties negotiating in good faith to finalize or definitize
the terms of the Subcontract within sixty (60) days from the date of the
commencement of negotiations with TEAMMATE;




 
11.2.13
If either Party is prohibited from participating in this Teaming Agreement by a
conflict of interest, assignment, anti-trust issue, or any other conflict, which
(in either circumstance) cannot be mitigated by the conflicted Party; or




 
11.2.14
Mutual consent of both Parties by execution of a rescission agreement.











11.3
Impact of Termination.  Subject to Article 18 (Limitation of Liability), in the
event of a termination as provided above in Section 11.2 (Termination):

 
 
11.3.1
The Parties shall continue the work not terminated.



 
11.3.2
The termination of this Agreement shall not affect any on-going Subcontract
established under this Agreement prior to such termination and which has not
been terminated in accordance with the terms of that
Subcontract.  Notwithstanding the termination of the Agreement, the incorporated
terms and conditions of the Agreement shall continue to apply to Subcontracts
still in existence as of the termination date as if the Agreement had not been
terminated.



 
11.3.3
Each Party shall return to the owning or disclosing Party (or at such owning or
disclosing Party’s written instruction to destroy) all Proprietary Information
and all Background Intellectual Property (excepting the surviving terms of
Article 8(Intellectual Property Rights) or unless otherwise provided in a
separate Subcontract or License Agreement) of the other Party, and shall certify
in writing that it has done so in full, and that no copies or parts of any
Proprietary Information or such Background Intellectual Property of such owning
Party or disclosing Party remain in its possession or control.



 
11.3.4
Without prejudice to the generality of Article 8(Intellectual Property Rights),
the Parties shall disclose to each other the Foreground Intellectual Property
developed in the performance of or arising from each research project undertaken
pursuant to a Subcontract, and the terms and conditions of the Subcontract  for
each research project shall continue to apply to the Parties with respect to
ownership, use and licensing rights in the Foreground Intellectual Property
developed in the performance of or arising from such research project.



11.4
Survival.  Notwithstanding the foregoing, the following Articles, Sections, and
Paragraphs shall survive expiration or earlier termination of this Agreement:

 
Article 7             Disclosure and Protection of Proprietary Information
Article 8             Intellectual Property Rights
Article 10           Publicity
Article 11           Term and Termination
Article 14           Governing Law
Article 15           Notices
Article 18           Limitation of Liability
Article 23           Compliance with Laws
Article 24           Export/Import Regulations
Article 25           Dispute Resolution
 
BOEING PROPRIETARY
 
Page 13 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335




ARTICLE 12.                RELATIONSHIP
 
12.1
Independent Contractors.  It is expressly understood that both Boeing and
TEAMMATE are, and shall remain at all times, independent contractors pursuant to
this Agreement.



12.2
No Corporation, Partnership, or Joint Venture.  The purpose of this Agreement is
to form a “Contractor Team Arrangement” as provided in FAR 9.601(2), nothing in
this Agreement is intended to or shall be deemed to constitute, create, give
effect to, or otherwise recognize a joint venture, partnership, agency, trust,
employment relationship, permanent association, or formal business entity of any
kind (including statutory, under FAR 9.601(1), or at common law) between the
Parties; and the rights and obligations of the Parties shall be limited to those
rights and obligations expressly set forth herein.



12.3
No Agent or Representative.  Unless otherwise agreed to by the Parties in
writing, neither Party shall:

 
i.
have the authority to bind the other Party or incur, create, undertake or
assume, directly or indirectly, any express or implied obligation of liability
on behalf of the other Party;

 
ii.
commence any legal proceeding in the name of or on behalf of the other Party;

 
iii.
in any way pledge the credit of the other Party;

 
iv.
act or hold itself out as a legal or de facto agent, broker or representative of
the other Party; or

 
v.
undertake any action which would tend to mislead anyone in this regard.





ARTICLE 13.                USE OF CONSULTANTS
 
13.1
The Parties agree to comply with the requirements of the Procurement Integrity
Act and any implementing regulations and to require any consultants who are
retained by either Party to provide services, information, advice or direction
in connection with the work to be performed on such Party’s behalf or in any
manner connected with the Solicitation to comply with all reporting, disclosure
and certification requirements under the Solicitation and any laws or
regulations which now exist or may become effective during the Term of this
Agreement.



13.2
Either Party’s failure to comply with the terms of this Article shall, at the
option of the other Party, be deemed to be a material breach of this Agreement.





ARTICLE 14.                GOVERNING LAW
 
This Agreement, together with any attachments thereto, and all disputes, claims
or controversies arising out of, in connection with, or relating to this
Agreement, including any question regarding its formation, existence, validity,
enforceability, performance, interpretation, breach or termination shall be
governed by and construed in accordance with the laws of the State of Delaware,
but without regard to that state’s conflict of laws rules thereof, provided that
if applicable, provisions that have been: (i) incorporated directly from or by
express reference to the FAR or FAR supplements; or (ii) flowed down from or
relate to a contract with the U.S. Government, shall be construed and
interpreted according to the federal common law of government contracts, as
enunciated and applied by federal judicial bodies, boards of contract appeals,
and quasi-judicial agencies of the federal government.  The Parties agree that
the 1980 United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement.




ARTICLE 15.                NOTICES
 
15.1
All notices, certifications, or acknowledgments relating to, required,
permitted, or given under this Agreement shall be in writing by the duly
authorized procurement agent listed below and shall be deemed served and
effective upon receipt by the addressee if: a) delivered personally; or b) sent
by either prepaid registered mail, reputable overnight commercial courier
service, or facsimile transmission.  However, if the notice involves a
termination or  an alleged breach of this Agreement, then such notice shall be
sent by registered or certified mail, and shall also be promptly communicated by
telephone.

 
BOEING PROPRIETARY
 
Page 14 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335


15.2
Notices to the duly authorized procurement agent (with direct responsibility for
the administration of this Agreement) for each Party shall be sent as follows:



15.2.1     Notices to Boeing shall be sent to:


The Boeing Company
7700 Boston Blvd.
Springfield, VA 22153
Mail Code: 7920-1001
Attention: Robert C. Mason
Telephone: 703-270-6786
Facsimile: _562-668-9271
E-mail: Robert.c.mason@boeing.com


15.2.2     Notices to TEAMMATE shall be sent to:


PositiveID Corporation
1690 S. Congress Ave., Suite 200
Delray Beach, FL 33496
Attention: Bill Caragol
Telephone: 561-805-8009
Facsimile: 561-805-8001
E-mail: bcaragol@positiveidcorp.com


ARTICLE 16.   RESERVED
 
 
ARTICLE 17.   ASSIGNMENT
 
Assignment and Delegation.  TEAMMATE shall not transfer or assign (whether
voluntary, involuntary, by merger, acquisition, change of control,
consolidation, dissolution, operation of law, transfer, or any other manner) any
of its rights or interest in this Agreement or subcontract for all or
substantially all of its performance of this Agreement, without Boeing's prior
written consent.  No assignment, delegation or subcontracting by TEAMMATE, with
or without Boeing's consent which shall not be unreasonably withheld, shall
relieve TEAMMATE of any of its obligations under this Agreement or prejudice any
of Boeing's rights against TEAMMATE whether arising before or after the date of
any assignment.  This Article does not limit TEAMMATE's ability to purchase
standard commercial supplies or raw materials.


17.2
Scope and Successors.  This Agreement does not apply to divisions, affiliates,
subsidiaries, or other organizational elements of Boeing other than Boeing’s
Electronic and Information Solutions Division and Secure Infrastructure
Group.   This Agreement inures to the benefit of, and is binding upon, the
successors, permitted assigns and personal representatives of the Parties
hereto, notwithstanding company reorganizations.  However, in the event an
organizational restructuring results in the organization and resources involved
in the performance of this Agreement  being consolidated with other elements of
Boeing, the provisions of this Agreement shall only apply to the Boeing
organization and resources which were dedicated to this Agreement prior to any
such restructuring.

 
BOEING PROPRIETARY
 
Page 15 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
ARTICLE 18.    LIMITATION OF LIABILITY
 
18.1
No Liability for Costs.  Subject to Article 11 (Term and Termination), Section
18.2 (Exclusion of Consequential and Other Damages) below, and except as
required under the terms of any resultant Subcontract:

 
(i)
each Party shall bear its own costs and expenses incurred in connection with
this Agreement;

 
(ii)
neither Party will be liable to the other for any costs, expenses, risks, or
liabilities arising out of the other Party’s efforts or the other Party’s
performance of obligations under this Agreement; and

 
(iii)
neither Party shall have the right to any reimbursement, payment or compensation
of any kind from the other Party under this Agreement.



18.2
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES.  EXCEPT FOR LIABILITY FOR BREACHES
OF ARTICLE 7 (DISCLOSURE AND PROTECTION OF PROPRIETARY INFORMATION), ARTICLE 8
(INTELLECTUAL PROPERTY RIGHTS), ARTICLE 23 (COMPLIANCE WITH LAWS), AND EXCEPT AS
EXPRESSLY EXCLUDED UNDER SECTION 18.4 (THIRD-PARTY CLAIMS), SECTION 18.5
(INTENTIONAL MISCONDUCT), AND SECTION 18.6 (SUBCONTRACT TERMS) BELOW, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY, WHETHER ARISING IN CONTRACT, IN TORT
(WHETHER OR NOT ARISING FROM NEGLIGENCE) OR OTHERWISE, FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, OR SPECIAL DAMAGES OR LOSS OF
REVENUES OR PROFIT THAT ARE SUSTAINED BY A PARTY IN CONNECTION WITH THE
EXECUTION, IMPLEMENTATION, OR PERFORMANCE OF THIS AGREEMENT.  THE PARTIES AGREE
THAT THIS ARTICLE HAS BEEN THE SUBJECT OF DISCUSSION AND NEGOTIATION, IS FULLY
UNDERSTOOD BYTHE PARTIES, AND IS A MATERIAL INDUCEMENT TO THE PARTIES TO ENTER
INTO AND PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT.



18.3
Definitions.  For the purpose of this Article, “Party” includes the Parties’
divisions, subsidiaries, the assignees of each, subcontractors, suppliers and
affiliates, and their respective directors, officers, employees and agents.



18.4
Third-Party Claims.  Claims by Boeing against TEAMMATE for contribution toward
third-party injury, damage, or loss are not limited, waived, released or
disclaimed.



18.5
Intentional Misconduct. This limitation of liability shall not apply to a claim
resulting out of TEAMMATE’s acts or omissions constituting reckless disregard,
intentional misconduct, or fraud.



18.6
Subcontract Terms.  This limitation of liability shall not apply to the terms of
any resultant Subcontract.



18.7
Enforcement of Rights.  Nothing in this limitation of liability shall prevent
any Party from seeking preliminary, immediate, provisional, interim or
conservatory measures (including temporary restraining orders or preliminary
injunctions or their equivalent) to obtain specific performance or enforce its
rights under this Agreement.





ARTICLE 19.   ORDER OF PRECEDENCE
 
19.1
All attachments and provisions in this Agreement shall be read so as to be
consistent to the extent possible.



19.2
In the event of a conflict or inconsistency between the documents, then TEAMMATE
shall notify Boeing’s Authorized Procurement Agent of the conflict, so that the
Boeing’s Authorized Procurement Agent can resolve the conflict.



19.3
If Boeing’s Authorized Procurement Agent cannot resolve the conflict, then the
documents (using the most recently agreed issued version and negotiated
modifications thereto) shall prevail in the order listed below, with the first
document listed having the highest precedence:



Document Title:
 
(i)
The Teaming Agreement

 
(ii)
Attachment 1 (Statement of Work)



BOEING PROPRIETARY
 
Page 16 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335




ARTICLE 20.   SEVERABILITY
 
All provisions of this Agreement are severable.  If any provision of this
Agreement or portion hereof is determined to be invalid, illegal, or
unenforceable (collectively, “the invalid provision”) by any competent court or
arbitral panel, the invalid provision shall be omitted and the rest of this
Agreement shall remain in effect, provided that its general purposes are still
reasonably capable of being effected and the intent of the Parties in entering
into the Agreement is not materially affected thereby.  Further, and only if
mutually acceptable to the Parties, the invalid provision shall then be replaced
by a provision, which, being valid and enforceable comes closest to the
intention of the Parties underlying the invalid provision.




ARTICLE 21.  FORCE MAJEURE
 
21.1
“Force Majeure” shall mean any event, act, accident, or omission which is beyond
the reasonable control of (and without the fault or negligence of) the Party
that causes a delay in the performance of that Party’s obligations, such as,
without limitation: acts of God or of the public enemy; war (declared or not);
riots; civil commotion or unrest; civil war; armed conflict or acts of
terrorism; malicious damage; acts of the government in its sovereign or
contractual capacity (but excluding the occurrence of the government actions
described in Article 11 (Term and Termination)); fire; flood; unusually severe
weather (hurricanes, tornadoes, or blizzards); earthquake or mudslide; nuclear,
chemical, or biological contamination; epidemic; quarantine restriction; freight
embargo; or strikes.



21.2
If any Party is delayed in the performance of any of its obligations under this
Agreement by a Force Majeure event, then the delayed Party shall notify the
other Party within ten (10) days after the beginning of any such event and shall
specify the nature and extent of the circumstances giving rise to the Force
Majeure event.  Subject to the provisions of Section 21.4, during and until the
Force Majeure event ceases and the delayed Party recommences its affected
operations, neither Party shall be responsible for delays or failures in
performance that result from the Force Majeure event.



21.3
If any Party is delayed by a Force Majeure event from the performance of its
obligations for a continuous period in excess of sixty (60) days, then either
Party may, by written notice to the other Party, immediately terminate this
Agreement.



21.4
In all cases, the delayed Party shall use reasonable efforts to avoid or
minimize such delay, including exercising work-around plans or obtaining goods
or services from other sources in sufficient time to meet the required
schedules.





ARTICLE 22.  CAPTIONS AND HEADINGS
 
All captions and headings in this Agreement are included only for the
convenience of the Parties and shall not be used to explain, modify, simplify,
or affect any construction or interpretation of any provision of this Agreement.




ARTICLE 23.  COMPLIANCE WITH LAWS
 
23.1
Generally.  In addition to Article 24 (Export/Import Regulations) below, the
Parties agree to comply with all applicable laws, regulations, ordinances,
rules, consent decrees or statutes enacted in their respective countries and
jurisdictions, including but not limited to the Foreign Corrupt Practices Act
(“FCPA”) (15 U.S.C. §§78dd-1, et. seq.) and the Procurement Integrity Act (41
U.S.C. § 423).



23.2
Security.  To the extent that the obligations of the Parties require or involve
access to information protected under the security laws of any country, the
regulations, provisions, and instructions contained in applicable government
security laws and manuals shall apply.  When visiting the premises of the other
Party, the visiting Party may also be subject to the other Party’s applicable
security requirements, rules, policies and regulations.



BOEING PROPRIETARY
 
Page 17 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335


ARTICLE 24.   EXPORT/IMPORT REGULATIONS
 
Data exchanged under this Agreement may contain technical data that is
categorized on either the United States Munitions List and, as such, subject to
the International Traffic in Arms Regulations (ITAR, 22 CFR 120-130), or the
Commerce Control List and, as such, subject to the Export Administration
Regulations (EAR, 15 CFR 730-799).  The Parties acknowledge that these statutes
and regulations impose restrictions on import, export and transfer to third
countries of certain categories of data, and that licenses from the U.S.
Department of State and/or the U.S. Department of Commerce may be required
before such controlled items can be disclosed hereunder, and that such licenses
may impose further restrictions on use and further disclosure of such
data.  Accordingly, the Parties shall not transfer such data directly or
indirectly to any third person or firm, country or countries without specific
written authorization from the submitting party and in compliance with all
applicable laws and regulations.  In addition, technical data that is controlled
by the ITAR or the EAR may not be given to foreign persons (including foreign
corporations and U.S. persons employed by foreign corporations) unless the
appropriate export license or approval from the U.S. Government has been
obtained.




ARTICLE 25.   DISPUTE RESOLUTION
 
25.1
Procurement Agent Level Negotiations.  In the event of any dispute, claim or
controversy arising out of, in connection with, or relating to this Agreement,
including any question or claim regarding its formation, existence, validity,
enforceability, performance, interpretation, breach or termination
(“Dispute(s)”), the Parties shall use reasonable efforts to resolve such Dispute
in the normal course of business through amicable negotiations at the
procurement agent level by the persons identified in Article 15 (Notices) who
may receive technical assistance from the persons identified in Article 2
(Technical Representatives).



25.2
Legal Action.  The Parties hereby irrevocably agree that any and all Disputes
relating to this Agreement that cannot be settled by mutual agreement of the
Parties shall be resolved exclusively by the state and federal courts of the
State of Delaware, U.S.A.  Each Party hereby submits to the personal
jurisdiction of the above-identified courts, and waives and agrees not to assert
by way of motion, as a defense or otherwise, in any such suit, action or
proceeding, any claim that: (a) such Party is not personally subject to the
jurisdiction of the above-identified courts; (b) the suit, action or proceeding
is brought in an inconvenient forum; or (c) the venue of the suit, action or
proceeding is improper.  Pending final resolution of any Dispute, TEAMMATE shall
proceed with performance of this Agreement according to Boeing's
instructions.  Invocation of this Article shall not waive any right of either
Party, or relieve either Party of any obligation or duty of performance arising
under or related to this Agreement or any resultant Subcontract.



ARTICLE 26.   WAIVER
 
A waiver by either Party of default or breach of the Agreement shall not prevent
the subsequent enforcement of that provision for a subsequent breach and shall
not be deemed to be a waiver of any other default or of the prior, subsequent,
same or similar breach or default of that or any other provision.




ARTICLE 27.   COUNTERPARTS
 
This Agreement may be executed in any number of counterparts or duplicates, each
of which, when executed and delivered, shall be deemed an original, but all of
which together shall constitute one and the same instrument.




ARTICLE 28.   AMENDMENTS
 
This Agreement may not be modified, amended, canceled, or altered in any way nor
may it bind either Party or be modified by custom, usage of trade, or course of
dealing, except by a written amendment signed by a duly authorized
representative of each Party.
 
BOEING PROPRIETARY
 
Page 18 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
ARTICLE 29.   ENTIRE AGREEMENT
 
This Agreement, including the attachments thereto or incorporated by reference
constitute the entire agreement between the Parties regarding the Teaming
Arrangements for the Program and neither Party has relied on any representation
or promise except as expressly set forth in this Agreement.  This Agreement
supersedes and satisfies in full any and all prior written or oral negotiations,
agreements, understandings, and communications (including those contained in
sales, promotional and/or marketing materials) between the Parties with respect
to the subject matter of this Agreement.  In the event of a conflict between the
language in this document and that contained in MOU-2012-00066 this TA will take
precedence.




ARTICLE 30.   EFFECTIVE DATE
 
This Agreement shall become effective on the date of the last signature
indicated below (“Effective Date”).








IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date written below.


 
 

LICENSEE     LICENSOR                      
BY:
/s/ Robert Mason
 
 
BY:
/s/ William J Caragol
TYPED
NAME:
Robert Mason
 
 
 
TYPED
NAME:
William J Caragol
 
 
 
         
TITLE:
Procurement Agent
 
 
TITLE:
Chief Executive Officer
DATE:
1/2/2013
 
 
DATE:
12/19/12



BOEING PROPRIETARY
 
Page 19 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
ATTACHMENT 1
STATEMENT OF WORK




This attachment to Teaming Agreement TA-2012-00335 specifies the roles and
responsibilities between Boeing (hereafter referred to as “Prime”) and
PositiveID (hereafter referred to as ‘Sub’) during the pre-proposal, proposal,
and post award phases of Solicitation HSHQDC-12-R-00001, “BioWatch Gen III”,,
(hereinafter referred to as “Program”).  As a subcontractor to Prime, Sub agrees
to exclusively team with the Prime and to provide for the support specified
herein to help make Prime successful in bidding on the Program.


For all Phases, Prime and Sub will continue to foster and maintain an Integrated
Team approach.  This concept and approach acknowledges the fundamental
contribution both companies make and will serve as a winning discriminator we
will promote to our mutual client for the Program.


 
1.0
Pre-Proposal Phase



Sub shall support the Prime to the extent possible by providing any and all
information relevant to the Program.  Relevant information includes, as a
minimum, information concerning the Program requirements; acquisition strategy,
schedule, and funding; and competing team composition and competition
assessment.


Sub will work collaboratively with the Prime to develop the capture and bid
strategy (management, technical, and cost) and team composition.




 
2.0
Proposal Phase



During the proposal development phase, Sub shall provide accurate and timely
response to Prime requests for information required for the proposal.  Proposal
support shall include, as a minimum, providing inputs such as past performance
data; resumes; cost data; technical capabilities and designs; management
processes, practices, and procedures; and definitions.  If tasked by Prime, Sub
shall complete specific writing assignments relevant to its areas of expertise,
and work assignment areas as described in section 3, below.  If tasked by prime,
Sub shall provide senior technical and management personnel to participate in
key proposal reviews such as the Blue, Pink, and/or Red Team.  Sub shall
participate in the proposal development activity to the maximum extent possible.


 
3.0
Post Contract Award Phase



3.1      Roles


Sub shall be afforded the following work share under this contract.


 
3.1.1
Sub shall provide MBAND technology under licensing and/or royalty terms as
defined in Attachment 2, Licensing Agreement.

 
3.1.2
Exclusive right to supply assays and/or reagents to Boeing per the terms of this
Teaming Agreement and the License Agreement.

 
3.1.3
Ongoing development and testing efforts as part of the Performance Testing Stage
(or Stage 1 or Phase II) where such costs are reimbursable under a Prime
contract.

3.2      Key personnel


Sub agrees to supply the following personnel to the Program.  Should these
personnel not be available due to their departure from Sub, Sub agrees to
furnish personnel deemed equivalent as determined by Prime.


 
3.2.1
Kimothy Smith, Ph.D.

 
3.2.2
Lyle Probst



BOEING PROPRIETARY
 
Page 20 of 21

--------------------------------------------------------------------------------

 
 
Boeing/PositiveID SM Teaming Agreement No. TA-2012-00335
 
 
ATTACHMENT 2 – LICENSE AGREEMENT

